DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 11-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley, SR. et al. (Riley; US Pub No. 2015/0314681 A1).
As per claim 1, Riley discloses an evaluation engine having two or more modules to monitor a driver of a vehicle, comprising:
a driver drowsiness module that is configured to analyze monitored features of the driver to be capable to recognize two or more levels of drowsiness of the driver of the vehicle (paragraph [0023], lines 1-2; paragraph [0047], lines 1-8; paragraphs [0049], [0050]);
a facial analysis module that is configured to be capable to perform at least two of i) face tracking (paragraph [0040], lines 1-10; paragraph [0044]), ii) eye movement (paragraph [0040], lines 1-10; paragraph [0044]) and iii) eye blink tracking on the driver of the vehicle to assist in detecting the levels of drowsiness of the driver of the vehicle (paragraph [0040], lines 1-10; paragraph [0044]), where an output analysis of the facial analysis module is supplied to the driver drowsiness module (paragraph [0041], lines 5-8);
a sensor interface that is located among the two or more modules, including the facial analysis module and the driver drowsiness module, and one or more sensors (paragraphs [0029], [0040]), where the sensor interface is configured to receive input from the one or more sensors located in the vehicle including i) one or more cameras (paragraphs [0031], [0044]), and ii) a motion sensing device coupled with a speech user interface (paragraph [0031]; paragraph [0032], lines 7-10), to monitor the driver of the vehicle (paragraph [0031]);
where the driver drowsiness module is configured to utilize the output of the facial analysis module to evaluate drowsiness of the driver based on at least one of observed body language and facial analysis of the driver (paragraphs [0029], [0040], [0044], [0046], [0054]: facial analysis), to detect and classify two or more levels of drowsiness of the driver of the vehicle when those states occur for the driver (paragraphs [0049], [0050]);
a driver assistance module that is configured to attempt to maintain the driver in a level selected from a group consisting of i) in a non-drowsiness level, ii) at or below a first level of drowsiness of the driver, and iii) any combination of both, based on an output from the driver drowsiness module (paragraphs [0046], [0051], [0055]); and, when the driver is not at least at or below the first level of drowsiness of the driver, then the driver assistance module is configured to provide one or more positive assistance mechanisms back to the driver to attempt to change the driver’s level to the level of i) where the driver is the non-drowsiness level, ii) where the driver’s level of drowsiness is lowered to a lower level of drowsiness, and iii) any combination of both (paragraphs [0046], [0051], [0055]).
As per claim 2, Riley discloses the evaluation engine of claim 1, where the driver drowsiness module is configured to integrate a multi-modal analysis from i) the sensors (paragraphs [0029], [0040]) and ii) either one or more driver-drowsiness machine-learning models trained to detect drowsiness indicators of the driver (paragraphs [0046], [0047], [0048], [0050]) or a rules-based model with rules coded in that indicate drowsiness the driver, where the driver drowsiness module integrates the multi-modal analysis on at least one of i) facial expression analysis for the face tracking, ii) driver’s gaze behavior analysis for the eye movement (paragraphs [0043], [0044], [0046]), iii) eye blinking profiles and analysis for the eye blink tracking (paragraphs [0026], [0043], [0044], [0046]), and iv) eye closure pattern analysis (paragraphs [0043], [0044], [0046], [0055]).
As per claim 3, Riley discloses the evaluation engine of claim 2, where the one or more driver-drowsiness machine-learning models trained to detect drowsiness indicators of the driver including both i) a generic drowsy-level machine learning model to analyze the multi-modal analysis of the driver to recognize the two or more levels of drowsiness of the driver of the vehicle (paragraph [0047]) as well as ii) a user-personalized drowsy-level machine-learning model trained on any specifics of a particular driver to recognize the two or more levels of drowsiness of the driver (paragraph [0047], [0050]).
As per claim 7, Riley discloses the evaluation engine of claim 1, where the facial analysis module is configured to determine and track i) eye blinking patterns (paragraphs [0043], [0044], [0046], [0055]) and ii) eye movement patterns (paragraphs [0043], [0044], [0046], [0055]).
As per claim 11, Riley discloses the evaluation engine of claim 1, where a driver activity analysis module is configured to cooperate with the sensor interface to use a camera in the motion sensing device to track a driver’s upper-body, where the driver activity analysis module is configured to track the driver’s upper-body posture and movement using the motion sensor’s data stream (paragraphs [0031], [0043], [0044]).
As per claim 12, Riley discloses a method for an evaluation engine monitoring a driver of a vehicle, comprising:
analyzing monitored features of the driver to recognize two or more levels of drowsiness of the driver of the vehicle with a driver drowsiness module (paragraphs [0023], [0029], [0031], [0038], [0047], [0050], [0054], [0060], [0061]),
using one or more sensors located in the vehicle including i) one or more cameras, and ii) a motion sensing device, to monitor the driver of the vehicle (paragraphs [0029], [0031], [0032], [0044]),
tracking the face of the driver and performing at least one of i) face tracking, ii) eye movement and iii) eye blink tracking on the driver of the vehicle to assist in detecting the levels of drowsiness of the driver of the vehicle (paragraphs [0029], [0040], [0044], [0054]), and supplying this output to a driver drowsiness module (paragraphs [0041], [0042], [0054], [0060], [0061]),
evaluating drowsiness of the driver based on observed body language and facial analysis of the driver (paragraphs [0029], [0040], [0044], [0046], [0054]), to detect and classify two or more levels of drowsiness of the driver of the vehicle (paragraphs [0049], [0050]), and
analyzing live multi-modal sensor inputs from the sensors (paragraphs [0047]-[0050], [0055]) against at least one of i) a trained machine-learning model (paragraphs [0046], [0047], [0048], [0050]) and ii) a rules based model or iii) both while the vehicle is started to produce an output comprising a driver drowsiness-level estimation (paragraphs [0047]-[0050], [0055]), where the driver drowsiness module using the trained machine-learning model and/or the rules based model is configured to utilize fewer computing cycles to classify a current level of drowsiness of the driver of the vehicle than the driver drowsiness module not using the trained machine-learning model and/or the rules based model (faster proactive/ameliorative drowsy actions learned “(e.g., configured by software) may be driven by cost and time considerations”; paragraphs [0041], [0047], [0055], [0058]).
As per claim 13, Riley discloses the method of claim 12, further comprising:
using a driver assistance module to attempt to maintain the driver in a level selected from a group consisting of i) in a non-drowsiness level, ii) at or below a first level of drowsiness of the driver, and iii) any combination of both (paragraphs [0046], [0051], [0055]), based on an output from the driver drowsiness module and when the driver is not at least at or below the first level of drowsiness of the driver, then the driver assistance module is configured to provide one or more positive assistance mechanisms back to the driver to attempt to change the driver’s level to the level of i) where the driver is the non-drowsiness level, ii) where the driver’s level of drowsiness is lowered to a lower level of drowsiness, and iii) any combination of both (paragraphs [0041], [0047], [0055], [0058]).
As per claim 14, Riley discloses the method of claim 12, further comprising:
using both i) a generic drowsy-level machine learning model trained on analyzing the tracked features of the face of the driver to recognize the two or more levels of drowsiness of the driver of the vehicle (paragraph [0044], [0047]) as well as ii) a user-personalized drowsy-level machine-learning model trained on any specifics of this driver to recognize the two or more levels of drowsiness of the driver (paragraph [0047], [0050]), where the combination of the generic drowsy-level machine learning model trained on analyzing the two or more features of the driver and the user-personalized drowsy-level machine-learning model trained on any specifics of this driver causes the evaluation engine to more rapidly recognize the level of drowsiness of the driver than by using the generic drowsy-level machine learning model by itself (faster proactive/ameliorative drowsy actions learned “(e.g., configured by software) may be driven by cost and time considerations”; paragraphs [0041], [0047], [0055], [0058]).
As per claim 16, Riley discloses the method of claim 12, further comprising:
integrating a multi-modal analysis from i) the sensors (paragraphs [0029], [0040]) and the models that indicates a drowsiness level of the driver (paragraphs [0046], [0047], [0048], [0050]), where the driver drowsiness module integrates the multi-modal analysis on two or more features including: i) facial expression analysis for the face tracking, ii) driver’s gaze behavior analysis for the eye movement (paragraphs [0043], [0044], [0046], [0055]), iii) eye blinking profiles and analysis for the eye blink tracking (paragraphs [0043], [0044], [0046], [0055]), and iv) eye closure pattern analysis (paragraphs [0043], [0044], [0046], [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Frank et al. (Frank; US Pub No. 2016/0170996 A1).
As per claim 4, Riley teaches the evaluation engine of claim 2, where the one or more driver-drowsiness machine-learning models utilize… machine learning algorithms to train the models, and where the one or more driver-drowsiness machine-learning models use a drowsiness level classification scheme that has at least three or more different levels of drowsiness of the driver (paragraphs [0047]-[0050]), and
once the one or more driver-drowsiness machine-learning models are trained, they are used to analyze live multi-modal sensor inputs from the sensors while the driver is operating the vehicle to produce an output including a current level of drowsiness estimation specific to that driver (paragraphs [0047]-[0050], [0055]).
Riley does not expressly teach ground truth correlations and deep learning.
Frank teaches ground truth correlations (paragraph [4341]) and deep learning (paragraphs [1665], [1740], [2699]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the ground truth correlations and deep learning of Frank, in order to advantageously provide more sophisticated driver analysis.
As per claim 17, Riley teaches an evaluation engine having two or more modules monitoring a driver of a vehicle, comprising:
a driver drowsiness module that is configured to analyze monitored features of the driver to recognize two or more levels of drowsiness of the driver of the vehicle (paragraph [0023], [0038], [0047], [0050], [0054]), a facial analysis module that is configured to perform at least one of i) face tracking, ii) eye movement and iii) eye blink tracking on the driver of the vehicle to assist in detecting the levels of drowsiness of the driver of the vehicle (paragraphs [0029], [0040], [0044], [0054]), where an output analysis of the facial analysis module is supplied to the driver drowsiness module (paragraphs [0041], [0042], [0054], [0060], [0061]),
a sensor interface is located among the two or more modules, including the facial analysis module and the driver drowsiness module (paragraphs [0029], [0040, [0060]), and one or more sensors located in the vehicle including i) one or more cameras (paragraphs [0029], , and ii) a motion sensing device (paragraphs [0029], [0031], [0032], [0044]), to monitor the driver of the vehicle (paragraphs [0029], [0031], [0032], [0044]), and
where the driver drowsiness module is configured to utilize the output of the facial analysis module to evaluate drowsiness of the driver based on observed body…  and facial analysis of the driver (paragraphs [0029], [0040], [0044], [0046], [0054]), to detect and classify the two or more levels of drowsiness of the driver of the vehicle (paragraphs [0049], [0050]), where the driver drowsiness module is configured to analyze live multi-modal sensor inputs from the sensors (paragraphs [0047]-[0050], [0055]) against at least one of i) a trained machine-learning model (paragraph [0046], [0047], [0048], [0050]), ii) a rules, or iii) both based model while the driver is driving the vehicle to produce an output comprising a driver drowsiness-level estimation (paragraph [0047]-[0050], [0055]), where the driver drowsiness module using the trained machine-learning model and/or the rules based model is configured to utilize fewer computing cycles to classify a current level of drowsiness of the driver of the vehicle than the driver drowsiness module not using the trained machine-learning model and/or the rules based model (faster proactive/ameliorative drowsy actions learned “(e.g., configured by software) may be driven by cost and time considerations”; paragraphs [0041], [0047], [0055], [0058]).
Riley does not expressly teach body language.
Frank teaches body language (paragraphs [0843], [1626], [1629], [1665], [1740]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the body language as taught by Frank, in order to advantageously provide more sophisticated driver analysis.
As per claim 18, Riley in view of Frank further teaches the evaluation engine of claim 17, further comprising:
a driver assistance module that is configured to attempt to maintain the driver in a level selected from a group consisting of i) in a non-drowsiness level, ii) at or below a first level of drowsiness of the driver, and iii) any combination of both (Riley, paragraphs [0046], [0051], [0055]), based on an output from the driver drowsiness module (Riley, paragraphs [0046], [0051], [0055]); and, when the driver is not at least at or below the first level of drowsiness of the driver, then the driver assistance module is configured to provide one or more positive assistance mechanisms back to the driver to attempt to change the driver’s level to the level of i) where the driver is the non-drowsiness level, ii) where the driver’s level of drowsiness is lowered to a lower level of drowsiness, and iii) any combination of both (Riley, paragraphs [0046], [0051], [0055]).
As per claim 19, Riley in view of Frank further teaches the evaluation engine of claim 17, where the machine-learning model trained on detecting drowsiness indicators of the driver includes both i) a generic drowsy-level machine learning model trained on analyzing the two or more features of the driver to recognize the two or more levels of drowsiness of the driver of the vehicle (Riley, paragraphs [0044], [0047]) as well as ii) a user-personalized drowsy-level machine-learning model trained on any specifics of this driver to recognize the two or more levels of drowsiness of the driver (Riley, paragraph [0047], [0050]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Bradski et al. (Bradski; US Pub No. 2016/0026253 A1).
As per claim 5, Riley teaches the evaluation engine of claim 1, where the sensor interface is configured to receive a multi-modal sensor input from at least three sensors including i) the motion sensing device coupled with the speech user interface that includes a microphone (paragraphs [0029], [0031], [0032]), ii)… in the vehicle that are positioned to narrowly focus on a face of the driver (paragraphs [0031], [0040], [0044]), and iii) a… camera positioned to capture a view of the driver’s head and upper body (paragraphs [0031], [0043]).
Riley does not expressly teach a hi-resolution InfraRed camera that is coupled to one or more InfraRed light sources and a wide-angle lens.
Bradski teaches a hi-resolution InfraRed camera that is coupled to one or more InfraRed light sources (paragraphs [0200], [0296], [0298], [0643], [0816], [1034]) and a wide-angle lens (paragraphs [0816], [0819], [0909], [1210]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the hi-resolution InfraRed camera that is coupled to one or more InfraRed light sources and a wide-angle lens as taught by Bradski, in order to advantageously provide enhanced sensor data.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Wacquant et al. (Wacquant; US Pub No. 2015/0296135 A1).
As per claim 6, Riley teaches the evaluation engine of claim 1, where the facial analysis module has an ocular activity analysis module that is configured to cooperate with… to track a direction of a head of the driver (paragraphs [0031], [0044])… and an angle of a gaze of the eyes of the driver of the vehicle, where the ocular activity analysis module implements (paragraphs [0031], [0044]).
Riley does not expressly teach cooperate with an infra-red light source… relative a steering wheel of the vehicle… a glint-based tracking mechanism that tracks corneal glints from the infra-red light source.
Wacquant teaches cooperate with an infra-red light source (paragraphs [0028], [0033])… relative a steering wheel of the vehicle (paragraphs [0022], [0028], [0029])… a glint-based tracking mechanism that tracks corneal glints from the infra-red light source (paragraphs [0028], [0029], [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement to cooperate with an infra-red light source… relative a steering wheel of the vehicle… a glint-based tracking mechanism that tracks corneal glints from the infra-red light source as taught by Wacquant, in order to advantageously provide more reliable driver detection.



Claims 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Haag et al. (Haag; US Pub No. 2016/0328967 A1).
As per claim 8, Riley teaches the evaluation engine of claim 1, where the driver assistance module is configured to provide a first positive assistance mechanism of engaging the driver with a personalized (paragraphs [0026], [0053], [0055])… based on the driver’s current level of drowsiness as determined by the driver drowsiness module, that is i) variable in decibel level (paragraphs [0006], [0018], [0028], [0053]), ii) selection of what kind of content of a document that the driver assistance module believes to be… the driver (paragraphs [0026], [0053], [0055]), or iii) both variable in decibel level as well as what kind of content of the document that the system believes to be of interest to the driver.
Riley does not expressly teach spoken summary or of interest to.
Haag teaches spoken summary (paragraph [0053]-[0055], [0067]) and of interest to (paragraphs [0055], [0067], [0093]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement a spoken summary and of interest to as taught by Haag, in order to advantageously provide more relevant content and enhanced safety awareness. 
As per claim 10, Riley in view of Haag further teaches the evaluation engine of claim 8, where the driver assistance module is further configured to monitor and evaluate the level of drowsiness of the driver as the personalized spoken summary is occurring (Riley, paragraphs [0051], [0053], [0055]; Haag, paragraphs [0053]-[0055], [0067]: spoken summary) and material on what kind of content of the document is being presented changes as the level of drowsiness of the driver changes (Riley, paragraphs [0053], [0055]).
As per claim 15, (see rejection of claim 8 above) the method of claim 12, further comprising:
using a driver assistance module to provide a first positive assistance mechanism of engaging the driver with a personalized spoken summary through speakers of the vehicle, based on the driver’s current level of drowsiness as determined by the driver drowsiness module, that is i) variable in decibel level, ii) selection of what kind of content of a document that the driver assistance module believes to be of interest to the driver, or iii) both variable in decibel level as well as what kind of content of the document that the system believes to be of interest to the driver.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Haag as applied to claim 8 above, and further in view of Capel et al. (Capel; US Pub No. 2016/0117725 A1).
As per claim 9, Riley in view of Haag teaches the evaluation engine of claim 8, where the driver assistance module utilizes a document summarization engine to produce an extractive summary of the content of the document (Haag, paragraphs [0053]-[0055], [0067]), where a driver-specific preference model extracts driver preferences from texts (Haag, paragraphs [0037], [0053], [0057])… and input solicited from the user (Haag, paragraphs [0048], [0064], [0067], [0082]), where a text-to-speech subsystem that works with the driver assistance module is used to prepare the summarized content of the document to report to the driver through a speaker of the vehicle (Haag, paragraphs [0020], [0028], [0060], [0061]).
Riley in view of Haag does not expressly teach browsing habits.
Capel teaches browsing habits (paragraphs [0020], [0028], [0060], [0061]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the browsing habits as taught by Capel, in order to advantageously provide more interesting content while reducing driver distraction.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Frank as applied to claim 18 above, and further in view of Haag.
As per claim 20, (see rejection of claim 8 above) Riley in view of Frank, and further in view of Haag, teaches the evaluation engine of claim 18, where the driver assistance module is configured to provide a first positive assistance mechanism of engaging the driver with a personalized spoken summary through speakers of the vehicle, based on the driver’s current level of drowsiness as determined by the driver drowsiness module, that is i) variable in decibel level, ii) selection of what kind of content of a document that the driver assistance module believes to be of interest to the driver, or iii) both variable in decibel level as well as what kind of content of the document that the system believes to be of interest to the driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NAOMI J SMALL/Primary Examiner, Art Unit 2684